Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/15/2022 has been entered. 
	
DETAILED ACTION

Claims 1-4 and 6-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-4, 6-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 9-11 recites “receiving, … from the first thread, a second request to cause the first value … to be incremented to a second value”. However, it is uncertain and not clearly understood how or what basis is to be used to determine the second value (e.g. by how much to increment the first value). Lines 12-13 recites “determining … that the first value failed to be incremented to the second value based on a second thread, of the plurality of threads, incrementing to the second value”. However, it is uncertain and not clearly understood how to determine “based on the second thread incrementing to the second value” that the first value to fails to be incremented to the second value (e.g. is it based on detecting changes to the value by the second thread? or based on comparing values of the sequence number?). Lines 27-30 recites “attempting … to cause the first value, stored at the location in the shared memory device, to be incremented to the third value to prevent the first thread from accessing an incorrect value from the shared memory device”. 
However, it is uncertain and not clearly understood how does the “attempting to cause the first value to be incremented” prevent the first thread from accessing an incorrect value. 
As per claim 2, lines 2-4, it is unclear as to who performs the functions of “receiving” and “providing”. Further, line 4 recites “providing, to the first thread, the first value based on receiving the fourth request” However, it is unclear why the first value is being provided to the first thread again, when the first value was previously provided to the first thread, lines 7-8 of claim (e.g. is it meant to be “providing a current value of the sequence number?).
As per claims 8 and 15, they are rejected for having similar issues as claim 1 as described above. 
As pe claims 2-4, 6-7, 9-14 and 16-21 are rejected as being dependent on rejected claims 1, 8 and 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (U.S. Pub. No. 20100088476 A1) in view of Fretz et al. (U.S. Pub. No. 20210103564 A1), further in view of Vaidya et al. (U.S. Pub. No. 20200100210 A1), and further in view of Wilkinson et al. (U.S. Pub. No. 20130145117 A1).
Inagaki, Fretz and Vaidya were cited in a previous Office Action.

As per claim 1, Inagaki teaches the invention substantially as claimed including a method, comprising: 
receiving, by a shared memory device and from a first thread of a plurality of threads, a first request to read from a location in the shared memory device, wherein the location stores a first value, at a time of receipt of the first request ...; providing, by the shared memory device and to the first thread, the first value based on receiving the first request (par. 0084 An instruction to read data from a shared data area 323 is executed in the thread 1, 321, currently being executed in the transaction mode. The version number of the data and the address are stored in the thread-local area in the thread 1; par. 0061 In the Read Data module 215 reading shared data from a shared data area 220 is performed and an address for accessing a value to be read is stored in a thread-local area 219. Moreover, read information associated with the shared data is recorded in the thread-local area 219. This read information is, for example, a version number. This version number is a value incremented every time the shared data is updated).
Inagaki does not expressly teach: receiving, by the shared memory device and from the first thread, a second request to cause the first value, stored at the location in the shared memory device, to be incremented to a second value; receiving, by the shared memory device and from the first thread, a third request to cause the first value, stored at the location in the shared memory device, to be incremented to a third value; determining, by the shared memory device, that the first value failed to be incremented to the second value based on a second thread, of the plurality of threads, incrementing to the second value; providing, by the shared memory device and to the first thread, information indicating that the first value failed to be incremented to the second value.
However, Fretz teaches: receiving, by the shared memory device and from the first thread, a second request to cause the first value, stored at the location in the shared memory device, to be incremented to a second value; receiving, by the shared memory device and from the first thread, a third request to cause the first value, stored at the location in the shared memory device, to be incremented to a third value; determining, by the shared memory device, that the first value failed to be incremented to the second value based on a second thread, of the plurality of threads, incrementing to the second value (par. 0027 … the thread can attempt to increment the reference count value associated with the slot; par. 0085 Operation 670 includes attempting to increment a respective reference count value 672 associated with the respective storage slot. This can include using an atomic operation to increment the reference count value 672. For example, a compare and swap operation can be used to increment the respective reference count value 672. The reference count value 672 can fail to increment if, for example, the respective garbage collection value 662 indicates a poisoned statutes); 
providing, by the shared memory device and to the first thread, information indicating that the first value failed to be incremented to the second value (par. 0086 If the attempt to increment the reference count value 672 failed, then the flow of the process 600 can move to operation 690; par. 0088 Operation 690 includes returning an indication of failure to a calling thread). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inagaki by incorporating the technique determining that an attempt to increment a count value fails at least based on a value indicating a poison status as set forth by Fretz, because one of ordinary skill in the art would have known how to modify the teaching of Fretz by implementing in the manner of determining that a value failed to be incremented to the second value if the value has already been incremented by another thread. This would have provided for preventing errors associated with inconsistent data values.
Inagaki and Fretz do not expressly teach: incrementing, by the shared memory device, a counter value, based on the first value failing to be incremented to the second value, to generate an incremented counter value; determining, by the shared memory device and based on receiving the third request, whether the incremented counter value satisfies a threshold, wherein the threshold includes a maximum quantity of attempts to be permitted by a current thread to increment a value stored at the location in the shared memory device; and attempting, by the shared memory device and when the incremented counter value fails to satisfy the threshold, to cause the first value, stored at the location in the shared memory device, to be incremented to the third value to prevent the first thread from accessing an incorrect value from the shared memory device.
However, Vaidya teaches:
incrementing, by the shared memory device, a counter value, based on the first value failing to be incremented to the second value, to generate an incremented counter value; determining, by the shared memory device and based on receiving the third request, whether the incremented counter value satisfies a threshold, wherein the threshold includes a maximum quantity of attempts to be permitted by a current thread to increment a value stored at the location in the shared memory device; and attempting, by the shared memory device and when the incremented counter value fails to satisfy the threshold, to cause the first value, stored at the location in the shared memory device, to be incremented to the third value to prevent the first thread from accessing an incorrect value from the shared memory device (par. 0081, if the channel sensing condition operation has determined that the first base station cannot transmit the paging signal to the first UE device using the unlicensed spectrum, then operation proceeds from step 213 to step 214, in which the first base station determines if the configurable maximum number of transmission attempts has been reached. For example, the configurable maximum number of transmission attempts has been previously configured, e.g., set, to a predetermined integer, e.g., three. In step 214, the first base station compares the current value of the variable transmission attempt to the maximum number of transmission attempts [threshold], and controls operation as a function of the determination. If the current value of the transmission attempt does not equal the maximum number of transmission attempts, then operation proceeds from step 214 to step 215, in which the first base station increments the current value of the variable transmission attempt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inagaki and Fretz by incorporating and applying the method of attempting to transmit signals while the number of attempts does not equal a maximum number of attempts as set forth by Vaidya because it would provide of efficiently limiting the number of attempts to increase a value by each thread in order to reduce resource/energy consumption that otherwise would be wasted by threads endlessly attempting to update/increment a value. 
Inagaki and Fretz and Vaidya does not expressly teach: a sequence number associated with a sequence of execution of operations performed by the plurality of threads.
However, Wilkinson teaches: a sequence number associated with a sequence of execution of operations performed by the plurality of threads (par. 0010 responsive to a primary device receiving a request to write to primary storage, receiving from the primary device a request for a sequence number ... transmitting the current sequence number and the second identifier to the primary device; where the sequence number may be association with read/write operations by data processing applications par. 0034; Fig. 4, Memory 446, sequence number 460).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inagaki, Fretz and Vaidya to incorporate the method of providing current sequence numbers as set forth by Wilkinson because it would provide for efficiently stablishing the order of operations performed by applications/threads.

As per claim 2, Inagaki teaches: receiving, from the first thread … a fourth request to read from the location in the shared memory device (par. 0084 An instruction to read data from a shared data area 323 is executed in the thread); providing, to the first thread, the first value based on receiving the fourth request (par. 0061 In the Read Data module 215 reading shared data from a shared data area 220 is performed and an address for accessing a value to be read is stored in a thread-local area 219. Moreover, read information associated with the shared data is recorded in the thread-local area 219). Vaidya further teaches: after the incremented counter value satisfies the threshold (par. 0081 … if the current value of the transmission attempt equals the maximum number of transmission attempts, then operation proceeds from step 214 to step 224. In step 224, the first base station is controlled to refrain from transmitting a paging signal). 

As per claim 3, Inagaki teaches receiving, from a third thread of the plurality of threads, a … request to read from the location in the shared memory device (par. 0084 An instruction to read data from a shared data area 323 is executed in the thread);
providing, to the third thread, the first value based on receiving the fourth request (par. 0061 In the Read Data module 215 reading shared data from a shared data area 220 is performed and an address for accessing a value to be read is stored in a thread-local area 219. Moreover, read information associated with the shared data is recorded in the thread-local area 219. This read information is, for example, a version number. This version number is a value incremented every time the shared data is updated). 
Fretz further teaches causing, after receiving the fourth request, the first value, stored at the location in the shared memory device, to be incremented to the third value and stored at the location; receiving, from the third thread, a fifth request to cause the first value, stored at the location in the shared memory device, to be incremented to the second value (par. 0027 … the thread can attempt to increment the reference count value associated with the slot); 
determining that the first value failed to be incremented to the second value (par. 0085 Operation 670 includes attempting to increment a respective reference count value 672 associated with the respective storage slot. This can include using an atomic operation to increment the reference count value 672. For example, a compare and swap operation can be used to increment the respective reference count value 672. The reference count value 672 can fail to increment if, for example, the respective garbage collection value 662 indicates a poisoned statutes)); and 
providing, to the third thread, the information indicating that the first value failed to be incremented to the second value (par. 0086 If the attempt to increment the reference count value 672 failed, then the flow of the process 600 can move to operation 690; par. 0088 Operation 690 includes returning an indication of failure to a calling thread).

As per claim 4, Fretz further taches receiving, from the third thread, a sixth request to cause the third value, stored at the location in the shared memory device, to be incremented to a fourth value; and attempting to cause the third value, stored at the location in the shared memory device, to be incremented to the fourth value (par. 0085 Operation 670 includes attempting to increment a respective reference count value 672 associated with the respective storage slot. This can include using an atomic operation to increment the reference count value 672. For example, a compare and swap operation can be used to increment the respective reference count value).

As per claim 8, it is a device having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1. Inagaki further teaches one or more processors, communicatively coupled to the one or more memories (Figure 1, CPU 102; Memory 103). 

As per claim 10, Vaidya further teaches wherein the one or more processors are farther configured by causing, when the incremented counter value fails to satisfy the threshold, the first value, stored at the location in the device, to be incremented to the third value and stored at the location of the device (par. 0081 … For example, the configurable maximum number of transmission attempts has been previously configured, e.g., set, to a predetermined integer, e.g., three. In step 214, the first base station compares the current value of the variable transmission attempt to the maximum number of transmission attempts, and controls operation as a function of the determination. If the current value of the transmission attempt does not equal the maximum number of transmission attempts, then operation proceeds from step 214 to step 215, in which the first base station increments the current value of the variable transmission attempt). 

As per claim 11, it is a device having similar limitations as claim 3. Thus, claim 11 is rejected for the same rationale as applied to claim 3.

As per claim 12, Vaidya further teaches wherein the one or mare processors are further configured to: increment the counter value, based on the first value failing to be incremented to the second value, to generate a further incremented counter value; receive, from the third thread, a seventh request to cause the first value, stored at the location in the device, to be incremented to a fourth value; determine whether the further incremented counter value satisfies the threshold; and attempt, when the further incremented counter value fails to satisfy the threshold, to cause the first value, stored at the location in the device, to be incremented to the fourth value (par. 0081, if the channel sensing condition operation has determined that the first base station cannot transmit the paging signal to the first UE device using the unlicensed spectrum, then operation proceeds from step 213 to step 214, in which the first base station determines if the configurable maximum number of transmission attempts has been reached. For example, the configurable maximum number of transmission attempts has been previously configured, e.g., set, to a predetermined integer, e.g., three. In step 214, the first base station compares the current value of the variable transmission attempt to the maximum number of transmission attempts, and controls operation as a function of the determination. If the current value of the transmission attempt does not equal the maximum number of transmission attempts, then operation proceeds from step 214 to step 215, in which the first base station increments the current value of the variable transmission attempt).

As per claim 13, Inagaki further teaches wherein the one or more processors are further configured to receive, from the third thread … an eighth request to read from the location in the device (par. 0084 An instruction to read data from a shared data area 323 is executed in the thread). Vaidya further teaches after the further incremented counter value satisfies the threshold (par. 0081 … if the current value of the transmission attempt equals the maximum number of transmission attempts, then operation proceeds … step 224, the first base station is controlled to refrain from transmitting a paging signal).

As per claim 14, Inagaki teaches wherein the plurality of threads are associated with an application (par. 0006 … supports multi-thread programs at the language level). 

As per claim 15, it is a non-transitory computer-readable medium having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1.

As per claim 16, it is a non-transitory computer-readable medium having similar limitations as claim 2. Thus, claim 16 is rejected for the same rationale as applied to claim 2.

As per claim 17, it is a non-transitory computer-readable medium having similar limitations as claim 3. Thus, claim 17 is rejected for the same rationale as applied to claim 3.

As per claim 18, it is a non-transitory computer-readable medium having similar limitations as claim 4. Thus, claim 18 is rejected for the same rationale as applied to claim 4.

Claims 6-7, 9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Fretz, Vaidya and Wilkinson, and further in view of Khatamifard et al. “On Approximate Speculative Lock Elision”
Khatamifard was cited in a previous Office Action.

 As per claim 6, Inagaki, Fretz, Vaidya and Wilkinson does not expressly teach wherein the threshold is configurable based on a contention rate associated with the plurality of threads and a quantity of the plurality of threads.
However, Khatamifard teaches wherein the threshold is configurable based on a contention rate associated with the plurality of threads and a quantity of the plurality of threads (page 145, right column, lines 2-5 For the rest, we identified, through a more detailed profiling step, higher contention critical sections and adjusted the ASLE thresholds accordingly, based on the average contention rates). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inagaki, Fretz, Vaidya and Wilkinson by incorporating the technique of adjusting a contention threshold as set forth by Khatamifard because it would provide for adjusting the maximum number of attempts per thread to be adjusted based at least on an average contention rates, with predictable results.

As per claim 7, Khatamifard further teaches wherein the threshold increases when a contention rate associated with the plurality of threads increases and a quantity of the plurality of threads decreases (page 145, right column, lines 2-5 For the rest, we identified, through a more detailed profiling step, higher contention critical sections and adjusted the ASLE thresholds accordingly, based on the average contention rates, wherein adjusting threshold implicitly includes increasing/decreasing the threshold based on the average contention rates).

As per claim 9, Khatamifard teaches wherein the threshold is configured to decrease when a contention rate associated with the plurality of threads decreases and a quantity of the plurality of threads increases (page 145, right column, lines 2-5 For the rest, we identified, through a more detailed profiling step, higher contention critical sections and adjusted the ASLE thresholds accordingly, based on the average contention rates, wherein adjusting threshold implicitly includes increasing/decreasing the threshold based on the average contention rates).

As per claim 19, it is a non-transitory computer-readable medium having similar limitations as claim 6. Thus, claim 19 is rejected for the same rationale as applied to claim 6.

As per claim 20, Khatamifard teaches further teaches wherein the threshold is configured to increase when a contention rate associated with the plurality of threads increases and a quantity of the plurality of threads decreases, and wherein the threshold is configured to decrease when a contention rate associated with the plurality of threads decreases and a quantity of the plurality of threads increases (page 145, right column, lines 2-5 For the rest, we identified, through a more detailed profiling step, higher contention critical sections and adjusted the ASLE thresholds accordingly, based on the average contention rates, wherein adjusting threshold implicitly includes increasing/decreasing the threshold based on the average contention rates).

As pe claim 21, Vaidya teaches wherein the incremented counter value represents a quantity of attempts made by the first thread to increment a sequence (par. 0081, In step 214, the first base station compares the current value of the variable transmission attempt to the maximum number of transmission attempts, and controls operation as a function of the determination. If the current value of the transmission attempt does not equal the maximum number of transmission attempts, then operation proceeds from step 214 to step 215, in which the first base station increments the current value of the variable transmission attempt [counter]).

Response to Arguments
Applicant's arguments with respect to claims 06/03/2022 have been considered but are moot in view of the new ground(s) of rejection. 

Proposed Amendments
The following amendment proposal was presented to applicant’s representative during an interview conducted on 9/13/2020.

1, (Currently Amended) A method for providing a compare and swap platform for sequence number generation in a cloud computing environment by a share memory device, wherein the shared memory device performs the steps, comprising: 
receiving, from user devices, a plurality of threads associated with an application;
receiving, the plurality of threads, a first request to read from a location in the shared memory device, 
wherein the location stores a first valueas a current value of a sequence number associated with a sequence of execution of operations performed by the plurality of threads; 
providing, , wherein the first thread utilizes the first value as the last known value of the sequence number when determining a next-expected value of the sequence number; 
receiving, 
determining, the sequence number to the second value; 
providing, 
incrementing, 
receiving, first value, stored at the location in the shared memory device, to be incremented to a third value; 
determining,  from the first thread, whether the incremented counter value satisfies a threshold, 
wherein the threshold represents of the sequence number stored at the location in the shared memory device; 
attempting, in response to the third request from the first thread and based on determination that the incremented counter value fails to satisfy the threshold, to cause the first value  
providing to the first thread, information indicating that the first value failed to be incremented to the third value, when the attempt fails to increment the first value to the third value; 
incrementing, the counter value by one, based on the first value failing to be incremented to the third value,
receiving, from the first thread and when the incremented counter value satisfies the threshold, a fourth request to read the current value of the sequence number from the location in the shared memory device; and
providing, the current value of the sequence number to the first thread based on receiving the fourth request.


8. (Currently Amended) A device for providing compare and swap platform for sequence number generation in a cloud computing environment, comprising: 
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, configured to: 
receive, from a first thread of a plurality of threads, a first request to read from a location in the device, 
wherein the location stores a first valueas a current value of a sequence number associated with a sequence of execution of operations performed by the plurality of threads; 
provide, to the first thread, the first value based on receiving the first request, wherein the first thread utilizes the first value as the last known value of the sequence number when determining a next-expected value of the sequence number; 
receive, from the first thread, a second request to cause the first value, stored at the location in the device, to be incremented to a second value; 
determine that the first value failed to be incremented to the second value based on a second thread[[,]] of the plurality of threads[[,]] incrementing the sequence number to the second value; 
provide, to the first thread, information indicating that the first value failed to be incremented to the second value; 
increment a counter value, based on the first value failing to be incremented to the second value, to generate an incremented counter value; 
receive, from the first thread, a third request to cause the second value, stored at the location in the device, to be incremented to a third value; 
determine, based on receiving the third request, whether the incremented counter value satisfies a threshold, 
wherein the threshold represents of the sequence number stored at the location in the device; and 
selectively:
attempt, based on the third request and when the incremented counter value fails to satisfy the threshold, to cause the first value;
provide to the first thread, information indicating that the first value failed to be incremented to the third value, when the attempt fails to increment the first value to the third value; 
increment, the counter value by one, based on the first value failing to be incremented to the third value,
receive, from the first thread and after the incremented counter value satisfies the threshold, a fourth request to read  the current value of the sequence number from the location in the shared memory device; and
provide, the current value of the sequence number to the first thread based on receiving the fourth request.

15. (Currently Amended) A non-transitory computer-readable medium storing instructions for providing a compare and swap platform for sequence number generation in a cloud computing environment, the instructions comprising: 
one or more instructions that, when executed by one or more processors of a shared memory device, cause the one or more processors to: 
receive, from a first thread of a plurality of threads, a first request to read from a location in the shared memory device, 
wherein the shared memory device is provided in a cloud computing environment, and 
wherein the location stores a first valueas a current value of a sequence number associated with a sequence of execution of operations performed by the plurality of threads; 
provide, to the first thread, the first value based on receiving the first request, wherein the first thread utilizes the first value as the last known value of the sequence number when determining a next-expected value of the sequence number; 
receive, from the first thread, a second request to cause the first value, stored at the location in the shared memory device, to be incremented to a second value; 
determine that the first value failed to be incremented to the second value based on a second thread[[,]] of the plurality of threads[[,]] incrementing the sequence number to the second value; 
provide, to the first thread, information indicating that the first value failed to be incremented to the second value; 
increment a counter value, based on the first value failing to be incremented to the second value, to generate an incremented counter value; 
receive, from the first thread, a third request to cause the first 
determine, based on receiving the third request from the first thread, whether the incremented counter value satisfies a threshold, 
wherein the threshold represents of the sequence number stored at the location in the device; 
attempt,to cause the first value, stored at the location in the shared memory device, to be incremented to the third value ;
providing to the first thread, information indicating that the first value failed to be incremented to the third value, when the attempt fails to increment the first value to the third value; 
incrementing, the counter value by one, based on the first value failing to be incremented to the third value,
receiving, from the first thread and when the incremented counter value satisfies the threshold, a fourth request to read the current value of the sequence number from the location in the shared memory device; and
providing, the current value of the sequence number to the first thread based on receiving the fourth request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 6859824 B1 teaches methods for writing data packets at the remote storage component based on the sequence numbers and the time stamps associated with each data packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195